— In an action to foreclose a mortgage, the defendant Joel Arbisser appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated February 19, 2003, which denied his motion, inter alia, to restore the action to “active status.”
Ordered that the order is affirmed, with costs.
As this Court has already determined, the instant action was withdrawn (see Arbisser v Gelbelman, 286 AD2d 693, 694 [2001]). Therefore, it may not be restored to “active status” and the motion for that relief was properly denied. Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.